ORDER

The parties move jointly to voluntarily dismiss 04-1350, -1351, appeals from the decision of the United States District Court for the Southern District of Texas in Chevron Phillips Chemical Co. v. Phillips Petroleum Co., No. 02-CV-299 (S.D.Tex. July 2, 2003).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.*
(2) Each side shall bear its own costs.
(3) All pending motions are moot.

 We note that the parties request that this dismissal be without prejudice, however, it is not the practice of this court to dismiss with or without prejudice.